Name: Commission Regulation (EEC) No 1195/92 of 8 May 1992 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic conditions
 Date Published: nan

 9 . 5. 92 No L 124/17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1195/92 of 8 May 1992 on the supply of various lots of butteroil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No .1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 925 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Is) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in Annex I. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in this tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. O OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28. 3 . 1991 , p. 108. No L 124/18 Official Journal of the European Communities 9. 5. 92 ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('): 1486/90, 1487/90, 1148/91 , 1149/91 and 1150/91 2. Programme : 1990 (803 tonnes) and 1991 (456 tonnes) 3 . Recipient : People s Republic of China 4. Representative of the recipient (3) : Ministry of Agriculture, Dairy Development Project Office, 1 1 Nong Zhan Guan, Nan Li, Beijng 100026, People's Republic of China (telex 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2): see OJ No C 114, 29. 4. 1991 , p. 6 (under I.E.I ) 8 . Total quantity : 1 259 tonnes 9. Number of lots (13) : five 10. Packaging and marking (8)(9) : 200 kg see OJ No C 114, 29. 4. 1991 , p. 7-8 (under I.E.2.1.-I.E.3) Markings in English Supplementary markings on the packaging : 'EEC DAIRY DEVELOPMENT PROJECT / 4. SHIPMENT / 14 CITIES / FOR RECOMBINATION' 1 1 . Method of mobilization : butter bought from : Agriculture House, Kildare Street, Ireland  Dublin 2, tel . 789 011 , telex : 93607 AGRI-EI, telefax : 61 62 63 The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9 . 1976, p. 12), as last amended by Regulation (EEC) No 3175/91 (OJ No L 300, 31 . 10 . 1991 , p. 30) 1 2. Stage of supply (u) : free at destination 13 . Port of shipment : 14. Port of landing specified by the recipient : 15. Port of landing : 16. Address of the warehouse and, if appropriate, port of landing (13) : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 6  9. 7. 1992 18 . Deadline for the supply : 15. 8 . 1992 Operations Nos Ã  149/91 1150/91 24. 8 . 1992. 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 25. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 6. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7. 7  23. 7. 1992 (c) deadline for the supply : 29. 8 . 1992 Operations Nos 1149/91 1150/91 8 . 9 . 1992. B. In die case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon, 22. 6 . 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : : 21 . 7  6. 8 . 1992 (c) deadline for the supply : 12. 9 . 1992 Operations Nos 1149/91 1150/91 11 . 9. 1992. No L 124/199. 5. 92 Official Journal of the European Communities 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles (telex : AGREC 22037 B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer ^ : refund applicable 23. 4. 1992, fixed by Commission Regulation (EEC) No 984/92 (OJ No L 104, 22. 4. 1992, p. 40) No L 124/20 9. 5. 92Official Journal of the European Communities LOT F 1 . Operations Nos ('): 1166/91 , 1167/91 and 1169/91 2. Programme : 1991 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome, (telex 626675 i wfp) 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Lot F 1 : Bolivia, Lot F 2 : China, Lot F 3 : Cuba 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) Q (10) (i2) : see OJ No C 1 14, 29. 4. 1991 , p. 6 (under I.E.I ) 8 . Total quantity : 666 tonnes 9 . Number of lots : one (Lot F 1 : 150 tonnes ; Lot F 2 : 100 tonnes ; Lot F 3 : 416 tonnes) 10 . Packaging and marking (M): Lot F 1 : 5 kg ; Lot F 2 : 5 kg in containers ; Lot F 3 : 20 kg see OJ No C 114, 29. 4. 1991 , p. 7-8 (under I.E.2  I.E.3) Markings in English Supplementary markings on packing : Lot F 1 : 'ACTION 1166/91 / 0257801 / WORLD FOOD PROGRAMME / ARICA IN TRANSIT TO BOLIVIA' Lot F 2 : 'ACTION 1167/91 / 0335700 / WORLD FOOD PROGRAMME / XINGANG' Lot F3 : 'ACTION 1169/91 / 0439100 / WORLD FOOD PROGRAMME / HAVANA' -I- country of origin + gross weight 1 1 . Method of mobilization : butter bought from : Agriculture House, Kildare Street, Ireland  Dublin 2 (tel . 789 011 ; telex : 93607 AGRI-EI ; telefax : 61 62 63) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 2361 , 25. 9. 1976, p. 12), as last amended by Regulation (EEC) No 3175/91 (OJ No L 300, 31 . 10 . 1991 , p. 30) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing (u) :  17. Period for making the goods available at the port of shipment : 22. 6  14. 7. 1992 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date date of expiry of the period allowed for submission of tenders (4) : 12 noon on 25. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 6. 1992 (b) period for making the goods available at the port of shipment : 6. 7.  28 . 7. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 6. 1992 ; (b) period for making the goods available at the port of shipment : 20. 7.  12. 8 . 1992 (c) deadline for the supply :  9. 5. 92 Official Journal of the European Communities No L 124/21 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Brussels (telex : AGREC 22037 B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (*) : refund applicable 23. 4. 1992, fixed by Regulation (EEC) No 984/92 (OJ No L 104, 22. 4. 1992, p. 40) No L 124/22 Official Journal of the European Communities 9. 5. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate caesium -134 and -137 levels. (3) Commission delegate to be contacted by the succesful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. 0 The successful tenderer shall give the beneficiaires' representative, at the time of delivery, a certificate of origin. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (8) The metal drums must be placed in 20-foot containers. The free holding period for containers must be at least 15 days . (') The successful tenderer must nominate a representative at the port of landing. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. (10) Analysis and quality certificate listing technical specificiations of the product and issued by official entity in country of origin. (u) Packaging certificate giving net weight per package and total weight of packaging. (12) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease n Operation No Quantities (in tonnes) Port of landing Destination / Address of the warehouse A - 1486/90 327 (') Xinfeng (Guangzhou) No 2 Dairy Plant, Pan Long Gang, Shahe, Guangzhou municipality B - 1487/90 194 (2) Mawei (Fuzhou) Kangle Dairy Plant, Wuliting Fuma Road, Fuzhou municipality C - 1148/91 375 (3) Shanghai The Warehouse of the Dairy Development Project, No 780 Beizhai Road, Beixinjing, Shanghai municipality D - 1149/91 204 0 Xingang (Tianjin) Refrigeration Plant of Tianjin Dairy company, Xingfudao Jiakoy, Hongxing Road, Hebei District Tianjin municipality E - 1150/91 159 0 Dalian The Warehouse of the Dairy Development Project, No 141 Dongbei Road, Xigang, Dalian municipality (') in three parts : A 1  177 tonnes ; A 2  105 tonnes ; A 3  45 (2) in two parts : B 1  137 tonnes ; B 2  57 tonnes (3) in five parts : C 1  129 tonnes ; C 2  78 tonnes ; C 3  47 tonnes ; C 4  35 tonnes (28 tonnes  1990 programme/7 tonnes  1991 programme); C 5 - 86 tonnes (1991 programme.) (4) in two parts : D 1  129 tonnes ; D 2  75 tonnes O in two parts : E 1  129 tonnes ; E 2  30 tonnes 9. 5. 92 Official Journal of the European Communities No L 124/23 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 1486/90 398 950 kg B 1487/90 236 700 kg C 1148/91 457 500 kg Trailerscare Unit 41 Robinhood Industrial Estate Clondalkin Dublin 22 D 1149/91 248 900 kg E 1150/91 ' 193 900 kg F 1166/91  1167/91  1169/91 812 525 kg